           Case 1:19-cv-01351-JLT Document 27 Filed 06/15/21 Page 1 of 1


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   DANIELLE MARIE SOLANO,           )               Case No.: 1:19-cv-01351 JLT
                                      )
12            Plaintiff,              )               ORDER AWARDING ATTORNEY’S FEES
                                      )               PURSUANT TO 28 U.S.C. § 2412(d)
13       v.                           )
                                      )               (Doc. 26)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )

17           Danielle Marie Solano and Andrew Saul, Commissioner of Social Security, stipulated for the

18   award and payment of attorney’s fees in the amount of $6,834.00 pursuant to the Equal Access to

19   Justice Act, 28 U.S.C. § 2412(d). (Doc. 26) Accordingly, the Court ORDERS: Subject to the terms

20   of the parties’ stipulation,

21           1.      Plaintiff is AWARDED fees in the amount of $6,834.00 under 28 U.S.C. § 2412(d);

22           2.      Plaintiff’s motion for fees (Doc. 24) is terminated as MOOT.

23
24   IT IS SO ORDERED.

25       Dated:     June 15, 2021                           _ /s/ Jennifer L. Thurston
26                                                CHIEF UNITED STATES MAGISTRATE JUDGE

27
28
